DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,481,711 (Fukumura).
Regarding claim 1, Fukumura discloses a power transmission shaft (see Figures 1 and 8, and annotated Figure 1 below) provided between a first shaft (6) provided on a driving source side of a vehicle, and a second shaft (2) provided on a driven wheel side, the power transmission shaft comprising:
a shaft portion provided between the first shaft and the second shaft; and
a bearing (3) including a cylindrical portion, an internal spline portion (9), and an internal spline side annular groove (15),
the cylindrical portion which is provided to the shaft portion, and which includes a first end portion (right side of Figure 8) and a second end portion (left side of Figure 8) that are both end portions in a direction of a rotation axis of the shaft portion,
the internal spline portion which is formed on an inner circumference side of the cylindrical portion, and which is arranged to be engaged with an external spline portion (11) formed on an outer circumference side of one of the first shaft and the second shaft by inserting the one of the first shaft and the second shaft into the cylindrical portion from the first end portion side of the cylindrical portion toward the second end portion side of the cylindrical portion (see Figure 8),
the internal spline side annular groove which is formed on the inner circumference side of the cylindrical portion, which holds a circlip (14) provided in an external spline side annular groove (13) formed on the outer circumference side of one of the first shaft and the second shaft to restrict movement of the one of the first shaft and the second shaft with respect to the cylindrical portion in the direction of the rotation axis of the shaft portion, and which includes a bottom surface, and a first side wall (15a) and a second side wall which are a pair of side walls provided on both sides in the direction of the rotation axis of the shaft portion in a section passing through the rotation axis of the shaft portion (see Figure 8),
the first side wall which is provided on the first end portion side of the bottom surface, which includes a first inclination surface inclined with respect to the rotation axis of the shaft portion so that a radius of the first side wall which is a shortest distance from the rotation axis of the shaft portion is gradually increased from the first end portion side toward the second end portion side, and on which the circlip is abutted in a state where a radius of the circlip is decreased within the internal spline side annular groove (see column 5, lines 40-67, and Figure 8), and
the second side wall which is provided on the second end portion side of the bottom surface, on which the circlip is abutted in the state where the radius of the circlip is decreased within the internal spline side annular groove (see Figure 8).

    PNG
    media_image1.png
    630
    1030
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 8 of Fukumura
Regarding claim 2, Fukumura discloses the circlip (14) is abutted on the first inclination surface (see annotated Figure 1 above).
Regarding claim 3, Fukumura discloses the circlip (14) is abutted on a portion of the second side wall which is other than an inner end portion of the second side wall in a radial direction of the rotation axis of the shaft portion (see annotated Figure 1 above).
Regarding claim 7, Fukumura discloses the second side wall includes a second inclination surface inclined with respect to the rotation axis of the shaft portion so that a radius of the second side wall which is a shortest distance from the rotation axis of the shaft portion is gradually decreased from the first end portion side toward the second end portion side; and the circlip (14) is abutted on the second inclination surface (see annotated Figure 1 above).
Regarding claim 8, Fukumura discloses a first inclination angle (see annotated Figure 1 above) is an inferior angle of angles sandwiched by the first side wall and an inner circumference surface of the cylindrical portion to have a first apex which is an inner end portion of the first side wall in a radial direction of the rotation axis of the shaft portion, in the section passing through the rotation axis of the shaft portion; a second inclination angle is an inferior angle of angles sandwiched by the second side wall and the inner circumference surface of the cylindrical portion to have a second apex which is an inner end portion of the second side wall in the radial direction of the rotation axis of the shaft portion, in the section passing through the rotation axis of the shaft portion; and the internal spline side annular groove (15) has the first inclination angle greater than the second inclination angle (see annotated Figure 1 above).
Regarding claim 10, Fukumura discloses the circlip (14) is abutted on the bottom surface (see annotated Figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura in view of US 5,643,092 (Girguis).
Regarding claim 4, Fukumura discloses the power transmission shaft as claimed in Claim 1, but does not expressly disclose the second side wall (see annotated Figure 1 above) includes a second raised arc surface which is provided at an inner end portion of the second side wall in a radial direction of the rotation axis of the shaft portion, and which protrudes toward a center of a section of the circlip (14) in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the second raised arc surface.
Fukumura instead discloses the second side wall being an inclined surface.
Girguis teaches it is a choice known in the art of power transmission shafts to choose between raised arc surfaces (21; see Figure 2) and inclined surfaces (21; see Figure 4) for a side wall of an annular groove (24), where a circlip (3) is on the raised arc surface. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission shaft of Fukumura such that the second side wall includes a second raised arc surface which is provided at an inner end portion of the second side wall in a radial direction of the rotation axis of the shaft portion, and which protrudes toward a center of a section of the circlip in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the second raised arc surface, as Girguis teaches it is a choice known in the art of power transmission shafts to choose between raised arc surfaces and inclined surfaces for a side wall of an annular groove.
Regarding claim 13, Fukumura discloses the power transmission shaft as claimed in Claim 1, but does not expressly disclose the first side wall (see annotated Figure 1 above) includes a first raised arc surface which is provided at an inner end portion of the first side wall in a radial direction of the rotation axis of the shaft portion, and which protrudes in a direction toward a center of a section of the circlip (14) in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the first raised arc surface.
Fukumura instead discloses the first side wall being an inclined surface.
Girguis teaches it is a choice known in the art of power transmission shafts to choose between raised arc surfaces (21; see Figure 2) and inclined surfaces (21; see Figure 4) for a side wall of an annular groove (24), where a circlip (3) is on the raised arc surface. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission shaft of Fukumura such that the first side wall includes a first raised arc surface which is provided at an inner end portion of the first side wall in a radial direction of the rotation axis of the shaft portion, and which protrudes in a direction toward a center of a section of the circlip in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the first raised arc surface , as Girguis teaches it is a choice known in the art of power transmission shafts to choose between raised arc surfaces and inclined surfaces for a side wall of an annular groove.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura in view of US 4,351,450 (Summerfield).
Regarding claim 5, Fukumura discloses the power transmission shaft as claimed in Claim 1, but does not expressly disclose the second side wall (see annotation Figure 1 above) includes a second recessed arc surface which is provided at an inner end portion of the second side wall in a radial direction of the rotation axis of the shaft portion, and which is recessed in a direction opposite to a direction toward a center of a section of the circlip (14) in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the second recessed arc surface.
Summerfield teaches a second side wall (30) includes a second recessed arc surface which is provided at an inner end portion of the second side wall in a radial direction of the rotation axis of a shaft portion (14), and which is recessed in a direction opposite to a direction toward a center of a section of a circlip (26) in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the second recessed arc surface (see Figure 4). Summerfield teaches this structure allows positioning of the circlip to be more easily accomplished (see column 2, lines 28-33). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission shaft of Fukumura such that the second side wall includes a second recessed arc surface which is provided at an inner end portion of the second side wall in a radial direction of the rotation axis of the shaft portion, and which is recessed in a direction opposite to a direction toward a center of a section of the circlip in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the second recessed arc surface, as taught in Summerfield, in order to allow positioning of the circlip to be more easily accomplished.
Regarding claim 12, Fukumura discloses the power transmission shaft as claimed in Claim 1, wherein the first side wall (see annotation Figure 1 above) includes a first recessed arc surface which is provided at an inner end portion of the first side wall in a radial direction of the rotation axis of the shaft portion, and which is recessed in a direction opposite to a direction toward a center of a section of the circlip (14) in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the first recessed arc surface.
Summerfield teaches a first side wall (28) includes a first recessed arc surface which is provided at an inner end portion of the first side wall in a radial direction of the rotation axis of a shaft portion (14), and which is recessed in a direction opposite to a direction toward a center of a section of a circlip (26) in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the first recessed arc surface (see Figure 4). Summerfield teaches this structure allows positioning of the circlip to be more easily accomplished (see column 2, lines 28-33). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission shaft of Fukumura such that the first side wall includes a first recessed arc surface which is provided at an inner end portion of the first side wall in a radial direction of the rotation axis of the shaft portion, and which is recessed in a direction opposite to a direction toward a center of a section of the circlip in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the first recessed arc surface, as taught in Summerfield, in order to allow positioning of the circlip to be more easily accomplished.

Claims 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura in view of US 5,499,884 (Kuhnhold).
Regarding claim 6, Fukumura discloses the power transmission shaft as claimed in claim 1, but does not expressly disclose the second side wall (see annotated Figure 1 above) includes a second chamfering portion; the second chamfering portion is provided at an inner end portion of the second side wall in a radial direction of the rotation axis of the shaft portion; the second chamfering portion is formed in parallel with a line perpendicular to a line extending from the second chamfering portion to a center of a section of the circlip (14) in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the second chamfering portion.
Kuhnhold teaches a power transmission shaft (see Figures 3a and 3b) second side wall (see annotated Figure 1 above) includes a second chamfering portion (85); the second chamfering portion is provided at an inner end portion of the second side wall in a radial direction of the rotation axis of a shaft portion (71); the second chamfering portion is formed in parallel with a line perpendicular to a line extending from the second chamfering portion to a center of a section of a circlip (91) in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the second chamfering portion (see Figures 3a and 3b). Kuhnhold teaches this structure aids in preventing the removal of the circlip during use (see column 6, lines 4-16). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission shaft of Fukumura such that the second side wall includes a second chamfering portion; the second chamfering portion is provided at an inner end portion of the second side wall in a radial direction of the rotation axis of the shaft portion; the second chamfering portion is formed in parallel with a line perpendicular to a line extending from the second chamfering portion to a center of a section of the circlip in the section passing through the rotation axis of the shaft portion; and the circlip is abutted on the second chamfering portion, as taught in Kuhnhold, in order to prevent the removal of the circlip during use.
Regarding claim 11, Fukumura discloses the power transmission shaft as claimed in Claim 1, but does not expressly disclose the circlip (14) is not abutted on the bottom surface (see annotated Figure 1 above).
Fukumura instead discloses the circlip is abutted on the bottom surface, as set forth above in the rejection of claim 10.
Kuhnhold teaches it is a choice known in the art of power transmission shafts to choose between a configuration where discloses the circlip is abutted on the bottom surface (see Figures 4b and 6b), and a configuration where the circlip is not abutted on the bottom surface (see Figures 1b, 3b). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission shaft of Fukumura such that the circlip is not abutted on the bottom surface, as Kuhnhold teaches it is a choice known in the art of power transmission shafts to choose between a configuration where discloses the circlip is abutted on the bottom surface, and a configuration where the circlip is not abutted on the bottom surface.
Regarding claim 14, Fukumura discloses an annular groove bottom surface radius is a shortest distance between the bottom surface (see annotated Figure 1 above) and the rotation axis of the shaft portion; a spline tooth bottom surface radius is a shortest distance between a tooth bottom surface of the internal spline portion (9), and the rotation axis of the shaft portion; and the internal spline side annular groove has the annular groove bottom surface radius smaller than the spline tooth bottom surface radius.
Fukumura instead discloses the opposite configuration, as shown in Figure 8.
Kuhnhold teaches it is a choice known in the art of power transmission shafts to choose between a configuration where the internal spline side annular groove has the annular groove bottom surface radius smaller than the spline tooth bottom surface radius (see Figures 3a and 3b), and the opposite configuration (see Figures 1a and 1b). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission shaft of Fukumura such that where the internal spline side annular groove has the annular groove bottom surface radius smaller than the spline tooth bottom surface radius, as Kuhnhold teaches it is a choice known in the art of power transmission shafts to choose between a configuration where the internal spline side annular groove has the annular groove bottom surface radius smaller than the spline tooth bottom surface radius, and the opposite configuration.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumura.
Fukumura discloses the power transmission shaft as claimed in Claim 7, but does not expressly disclose a first inclination angle is an inferior angle of angles sandwiched by the first side wall and an inner circumference surface of the cylindrical portion to have a first apex which is an inner end portion of the first side wall in a radial direction of the rotation axis of the shaft portion, in the section passing through the rotation axis of the shaft portion; a second inclination angle is an inferior angle of angles sandwiched by the second side wall and the inner circumference surface of the cylindrical portion to have a second apex which is an inner end portion of the second side wall in the radial direction of the rotation axis of the shaft portion, in the section passing through the rotation axis of the shaft portion; and the internal spline side annular groove has the first inclination angle smaller than the second inclination angle.
Fukumura instead discloses the opposite configuration, as set forth in the rejection of claim 8 above.
Applicant is reminded that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission shaft of Fukumura such that, a first inclination angle is an inferior angle of angles sandwiched by the first side wall and an inner circumference surface of the cylindrical portion to have a first apex which is an inner end portion of the first side wall in a radial direction of the rotation axis of the shaft portion, in the section passing through the rotation axis of the shaft portion; a second inclination angle is an inferior angle of angles sandwiched by the second side wall and the inner circumference surface of the cylindrical portion to have a second apex which is an inner end portion of the second side wall in the radial direction of the rotation axis of the shaft portion, in the section passing through the rotation axis of the shaft portion; and the internal spline side annular groove has the first inclination angle smaller than the second inclination angle, as such a modification involves a reversal of the working parts of the device of Fukumura, which has been held to involve only routine skill in the art.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
June 1, 2022